DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1. 	The Amendment filed April 09, 2021 in response to the Office Action of October 9, 2020 is acknowledged and has been entered.  Claims 4, 15, 17, 20, 21, 39, 40, 58, 59, 60-65, 68, and 69 have been cancelled. Claims 1-3, 5, 7, 9-11, 25, 27, 30, 38, 41, 43, 44, 51-53, 55- 57, 66, 67, and 70-76 have been amended. New claims 77-83 have been added.  
	2. 	Claims 1-3, 5, 7, 9-13, 25, 27, 28, 30-33, 38, 41-44, 46, 48, 51-57, 66, 67, and 70-83 are pending.
3.	 Claims 10-13, 25, 27, 28, 30-33, 38, 41-42, 44, 46, 48, 52-55, 57, and 66-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
4.	Claims 1-5, 7, 9, 43, 51, 56, and 70-83 are currently under consideration as drawn to the elected species.  

Claim Rejections - 35 USC § 102-Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 5, 9, 43, 72, 75, and 77 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/187349 (Baeuerle et al. Nov. 24, 2016, effectively filed May 18, 2015, IDS), “Baeuerle”.
It is noted that “. . . wherein said CD3 domain comprises an extracellular domain derived from the extracellular domain of CD3 gamma, delta, or epsilon and said intracellular co-stimulatory domain is not derived from CD3 gamma, delta, or epsilon” encompasses the entire CD3 epsilon (the elected species), which has an intracellular co-stimulatory domain that is not derived from CD3 gamma or delta and is specifically claimed in claim 5. 
Baeuerle teaches a T cell receptor fusion protein (TFP) of an anti-CD19 scFv or VH domain at the N-terminus of the full length CD3 epsilon.  See Figures 1-4 and ¶¶ 0043-0050. 
Baeuerle teaches that the TFP comprises the CD3 epsilon extracellular domain.  See ¶¶ 0212 and 0361 and claims 1-5, 26, 40-42 and 47. 
Baeuerle teaches that the intracellular signaling domain comprises a 4-1BB signaling domain.  See ¶¶ 0013, 0078, 0144, and 0184 and claim 17. 
	Baeuerle teaches that the TFP comprise transmembrane domains.  See Figures 1-4 and ¶¶ 0043-0050.  
Baeuerle teaches combinations of two of these TFPs.  See Figures 1 and 3 and ¶¶ 0312-0313.

Response to Arguments
	6.	Applicant argues that without acquiescing to the Office’s position and solely to expedite prosecution of the present application, claim 1 has been amended to recite, inter alia, a combination of chimeric membrane proteins, comprising a first chimeric membrane protein and 
Applicant argues that Baeuerle describes compositions and methods for TCR reprogramming using fusion proteins.  Baeuerle does not teach or suggest the combination of chimeric membrane proteins as recited in amended claim 1 and its dependencies. For at least the reasons above, claim 1, 5, 7, 9, 43, and 75 are novel over Baeuerle. Withdrawal of this rejection is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive. Baeuerle teaches a T cell receptor fusion protein (TFP) of an anti-CD19 scFv or VH domain at the N-terminus of the full length CD3 epsilon.  See Figures 1-4 and ¶¶ 0043-0050.  Baeuerle teaches that the TFP comprises the CD3 epsilon extracellular domain.  See ¶¶ 0212 and 0361 and claims 1-5, 26, 40-42 and 47. Baeuerle teaches combinations of two of these TFPs.  See Figures 1 and 2 and ¶¶ 0312-0313.  Thus Baeuerle does teach the combination of chimeric membrane proteins as recited in amended claims 1, 5, 9, 43, 72, 75, and 77.  Thus the rejections is maintained for the reasons previously set forth and above. 
Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 2, 3, 7, 51, 56, 70, 71, 73, 74, 76, 78, 79, 80 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/187349 (Baeuerle et al. Nov. 24, 2016, effectively filed May 18, 2015, IDS), “Baeuerle” as applied to claims 1, 5, 9, 43, 72, 75, and 77 WO 2014/127261 (Wu et al. 21 Aug. 2014, filed 14 Feb 2014), “Wu” evidenced by Kim et al. (J. Immunology 2010 185: 2951-2959), “Kim” .
	Baeuerle teaches as set forth above, but does not teach that the chimeric fusion proteins comprise an intracellular dimerization domain.
Wu teaches heterodimeric conditionally active CARs that can be controlled pharmacologically.  See abstract and ¶¶ 0004 and 0005. 
Wu teaches heterodimeric conditionally active CARs comprising:  a) a first polypeptide comprising:  i) a first member of a specific binding pair;  ii) a first modulatory domain;  iii) a first member of a dimerization pair; and  iv) a transmembrane domain interposed between the first member of a specific binding pair and the first modulatory domain; and  b) a second polypeptide comprising: i) a transmembrane domain;  ii) a second modulatory domain;  iii) a second member of the dimerization pair; and  iv) an intracellular signaling domain.  See claims 1-13 and Figure 17 and 18.   The specific binding pair is an extracellular binding domain.  See Figs 17-20 and p. 8-¶¶ 0062-0063.  The dimerization pair bind to chemical inducers of dimerization that activate the CAR.  See p. 22-34 and Fig. 20 A-C.
 Wu teaches that the first member of the specific binding pair includes antibodies and antibody fragments.  See claim 3. Wu teaches that the antibody fragments include multi-specific antibodies formed from antibody fragments. See ¶¶ 0040-0041.
Wu teaches second polypeptides with the same second member of the dimerization pair FRB (FKBP-rapamycin associated protein) and different signaling domains.   See ¶¶ 0117, and 0303-0305 and Figure 21 A and B. 
Wu teaches that a plurality of the heterodimeric CARs may be used in combination to elicit a desired response.  See ¶ 0075.
forms heterodimers with CD3and CD3See Abstract, Results pp. 2952-2953 and Fig. 1. Thus CD3has a CD3and CD3binding domain. 
 It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Baeuerle and Wu and engineer the CD3 epsilon CARs of Baeuerle to be a heterodimeric, conditionally active CARs containing dimerization domains as taught by Wu so that the activity of the CD3 epsilon CARs of Baeuerle could be regulated pharmacologically.  One would have been motivated to combine the teachings of Baeuerle and Wu so that the activity of the CD3 epsilon CARs of Baeuerle could be regulated to reduce toxicity and increase specificity of the CAR during treatment of a patient. 
Response to Arguments
8.	Applicant argues that without acquiescing to the Office’s position and solely to expedite prosecution of the present application, claim 2 has been amended to recite, inter alia, a combination of chimeric membrane proteins, comprising a first chimeric membrane protein and a second chimeric membrane protein. In particular, claim 2, as amended herein, recites that the first chimeric membrane protein comprises comprising a CD3 gamma, delta, or epsilon domain and a first intracellular dimerization domain, wherein said CD3 gamma, delta, or epsilon domain comprises an extracellular domain derived from the extracellular domain of CD3 gamma, delta, or epsilon. Further, amended claim 2 recites that the second chimeric membrane protein comprises an extracellular antigen binding domain, an intracellular costimulatory domain and a second intracellular dimerization domain.

Applicant argues that Wu describes chimeric antigen receptor and methods of use thereof.  However, Wu does not cure the deficiency of Baeuerle. A person having ordinary skill in the art would not have been motivated to combine the disclosures of Baeuerle and Wu to arrive at the claimed subject matter.
Applicant argues that for at least the reasons above, claims 2, 3, 7, 51, 56, 70, 71, 73, 74, and 76 are non-obvious over Baeuerle, further in view of Wu. Withdrawal of this rejection is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive. Baeuerle does teach the combination of chimeric membrane proteins as recited in amended claims 1, 5, 9, 43, 72, 75, and 77 for the reasons set forth above.  Additionally, it would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Baeuerle and Wu and engineer the CD3 epsilon CARs of Baeuerle to be a heterodimeric, conditionally active CARs containing dimerization domains as taught by Wu so that the activity of the CD3 epsilon CARs of Baeuerle could be regulated pharmacologically.  One would have been motivated to combine the teachings of Baeuerle and Wu so that the activity of the CD3 epsilon CARs of Baeuerle could be regulated to reduce toxicity and increase specificity of the CAR during treatment of a patient.  Thus the combination of Baeuerle and Wu teach and suggest a combination of chimeric membrane proteins as claimed. Thus the rejections is maintained for the reasons previously set forth and above.
Claim Rejections - 35 USC § 103-New Grounds of Rejection
8.	Claim 81-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/187349 (Baeuerle et al. Nov. 24, 2016, effectively filed May 18, 2015, IDS), “Baeuerle” in view of  WO 2014/127261 (Wu et al. 21 Aug. 2014, filed 14 Feb 2014), “Wu” evidenced by Kim et al. (J. Immunology 2010 185: 2951-2959), “Kim” as applied to claims 1-5, 7, 9, 43, 51, 56, and 70-81 above, and further in view of US 2018/0066034 (Ma et al. March 8, 2018, effectively filed 08/07/215), “Ma”. 
Baeuerle and Wu teach as set forth above.  Baeuerle additionally teaches that the TFPs can recognize target antigens that are cell surface markers on target cells associated with a disease state.  See ¶ 0186.  Baeuerle additionally teaches that the TFPs more efficiently kill target cells than regular CARs. See ¶ 0004.
Baeuerle and Wu teach as set forth above, but do not teach an anti-CD3 gamma, delta, or epsilon extracellular antigen binding domain that is an antibody.
Ma teaches anti-CD3 chimeric antigen receptors to CD3 for treating CD3 expressing cancer. See abstract, ¶¶ 0167-0171 and 0219-0221. Ma teaches that the anti-CD3 chimeric antigen receptors to CD3 comprise a scFv domain.  See ¶¶ 0167-0171.

It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Baeuerle, Wu and Ma  and engineer the CD3 epsilon CARs of Baeuerle and Wu to comprise an anti-CD3 gamma, delta, or epsilon extracellular antigen binding domain because Baeuerle teaches that the TFPs can recognize target antigens that are cell surface markers on target cells associated with a disease state and the TFPs more efficiently kill target cells than regular CARs and Ma teaches anti-CD3 chimeric 

Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

9.	Claims 1, 5, 7, 9, 43, 72, 75, 77 and 78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-6, 10, 13, 18, 23, 25-28, 30, 34, 37-39, 42-46, 48, 50-52, 56, 59, 63-67 and 71 of co-pending Application No. 16/481, 976 (reference application, published as  US 2019/0375815) for the reasons of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are draw to: a system comprising: a first chimeric membrane protein comprising an comprising a first antigen binding domain and a first extracellular domain derived from the extracellular domain of CD3 gamma, delta, or epsilon, a transmembrane domain, and an intracellular domain comprising a first intracellular co-stimulatory domain derived from a protein other than CD3 gamma, delta or epsilon; and a second chimeric membrane protein comprising  a second antigen binding domain and a second extracellular domain derived from the extracellular domain of CD3 gamma, delta, or epsilon, a transmembrane domain; wherein the first antigen binding domain and the second antigen binding domain are not identical, and wherein the first extracellular domain derived from the extracellular domain of CD3 gamma, delta, or epsilon and the second extracellular domain derived from the extracellular domain of CD3 gamma, delta, or epsilon are not identical (claim 1);   wherein (i)    the first and/or second chimeric membrane proteins do not comprise any intracellular domains derived from the CD3 gamma, delta or epsilon protein;  or  (ii)    the first and/or second antigen binding domain is located N-terminal to said first and/or second 
Thus the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed chimeric membrane protein comprising a CD3 epsilon domain and an intracellular co-stimulatory domain, wherein said CD3 domain comprises an extracellular domain derived from the extracellular domain of CD3 and said intracellular co-stimulatory domain is not derived from CD3 gamma, delta, or epsilon as set forth above. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claims 2, 3, 51, 56, 58, 70, 71, 73, 74, 76, 79, 80 and 81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-6, 10, 13, 18, 23, 25-28, 30, 34, 37-39, 42-46, 48, 50-52, 56, 59, 63-67 and 71 of co-pending Application No. 16/481,976 (reference application, published as  US 2019/0375815)  as applied to 1, 5, 7, 9, 43, 72, 75, 77 and 78  above, and further in view of WO 2014/127261 (Wu et al. 21 Aug. 2014, filed 14 Feb 2014), “Wu” evidenced by Kim et al. (J. Immunology 2010 185: 2951-2959), “Kim”.
	The ‘976 claims teach as set forth above, but do not teach that the chimeric proteins comprise an intracellular dimerization domain.

 It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘976 claims and Wu and engineer the CD3 epsilon CARs of the ‘976 claims to be a heterodimeric, conditionally active CARs containing dimerization domains as taught by Wu so that the activity of the CD3 epsilon CARs of the ‘976 claims could be regulated pharmacologically.  One would have been motivated to combine the teachings of Kim and Wu so that the activity of the CD3 epsilon CARs of the ‘976 claims could be regulated to reduce toxicity and increase specificity of the CAR during treatment of a patient. 
Response to Arguments
11. 	Applicant argues that without acquiescing to the Office’s position, Applicants respectfully request that the obviousness-type double patenting rejection be held in abeyance until the rejections outstanding in the instant application are overcome. At that time, Applicants will consider filing a terminal disclaimer, if necessary.
Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejection is maintained.   


Double Patenting-New Grounds of Rejection
12.	Claims 81-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-6, 10, 13, 18, 23, 25-28, 30, 34, 37-39, 42-46, 48, 50-52, 56, 59, 63-67 and 71 of co-pending Application No. 16/481,976 (reference application, published as  US 2019/0375815)  as applied to 1-5, 7, 9, 43, 51, 56, and 70-81  above,  in view of WO 2014/127261 (Wu et al. 21 Aug. 2014, filed 14 Feb 2014), “Wu” evidenced by Kim et al. (J. Immunology 2010 185: 2951-2959), “Kim” , and further in view of US 2018/0066034 (Ma et al. March 8, 2018, effectively filed 08/07/215), “Ma”.
The ‘976 claims, Wu and Kim teach as set forth above, but do not teach an anti-CD3 gamma, delta, or epsilon extracellular antigen binding domain that is an antibody.
	Ma teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘976 claims, Wu and Ma and engineer the CD3 epsilon CARs of the ‘976 claims and Wu to comprise an anti-CD3 gamma, delta, or epsilon extracellular antigen binding domain because Ma teaches anti-CD3 chimeric antigen receptors to CD3 for treating CD3 expressing cancer.  Thus one would have been motivated to engineer the CD3 epsilon CARs of the ‘976 claims and Wu to comprise an anti-CD3 gamma, delta, or epsilon extracellular antigen binding domain given the advantages and uses taught by Wu and CD3 is only composed of CD3 gamma, delta, or epsilon extracellular domains. 



Conclusion
13.	All other objections and rejections recited in the Office Action of October 09, 2020 are withdrawn in view of Applicant’s amendments and arguments.
14.	No claims allowed.
15.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642